DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-13 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing and a continuation of international application No. PCT/KR2018/006365 filed on 4 Jun. 2018, and claims benefit under 35 USC 119(a)-(d) to foreign application No. KR 1020170069290 filed on 2 Jun. 2017.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 Dec. 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  imaging the patient and diagnosing cancer in the patient.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claims 8-10 require that the liposome contrast agent in claim 1 reduces the absorption of the compound defined by the chemical formula 1 in the reticuloendothelial system and increases the absorption of the compound defined by the chemical formula 1 in a folate receptor overexpressing tumor and therefore seem to functionally modify the structure of the liposome contrast agent in claim 1.  However, a person of ordinary skill in the art would not know what structures are encompassed by the claims.  Note that the vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).
In addition, the limitation of increases the absorption of the compound defined by the chemical formula 1 in a folate receptor overexpressing tumor is indefinite because structure in .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claims 5 and 6 are dependent to claim 1 and include the addition lipid element of DSPE-PEG-2000-folate; however in claim 1 the lipid consists of only the elements recited in the claim.  
Instant claims 8-10 are dependent to claims 1 and require that the liposome contrast agent reduces the absorption of the compound defined by the chemical formula 1 in the reticuloendothelial system and increases the absorption of the compound defined by the chemical formula 1 in a folate receptor expressing tumor.  Therefore claims 8-10 may merely describe a property of the composition in claim 1 and fail to limit the structure of composition in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-2, and 4-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (ACS Med Chem Lett.; published 4 Feb. 2014; see IDS filed 10 Dec. 2019), in view of Pradhan et al. (J. Control. Release; published 9 Oct. 2009; see attached 892).

	Kim et al. teach vivid tumor imaging utilizing liposome carried bimodal radiotracer (see title).  Kim et al. disclose the trimodal liposome 
    PNG
    media_image1.png
    320
    638
    media_image1.png
    Greyscale
 (see Fig. 2).  Kim et al. teach that the a solution of 1,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC), 1,2-dihexadecanoyl-sn-glycero-3-phospho-(1’-rac-glycerol) (DPPG), cholesterol, 1,2-disteroyl-sn-glycero-3-phosphoethanolamine-N[methoxy(polyethaylene glycol)-2000](DSPE-PEG-2000, and gadolinium-1,2-dipamitoyl-sn-glycero-3-phosphoethanolamine-N-diethylenetriaminepenta acetic acid (Gd-DTPA-DPPE) at a molar ratio of 8:8:3:1:7 and [124I]HIB were mixed well and dried to form a thin lipid film, which was hydrated with saline (active ingredient) for 25 min at 50oC.  The extruded liposome was further purified using a size exclusion column (see pg. 391).  This reads on a contrast agent comprising a compound of formula 1 wherein k=15 and X=[124I]I (radioisotope of iodine) and a lipid wherein the lipid comprises: (a) cholesterol; (b) DPPC; and (c) DSPE-PEG2000.  Kim et al. teach that the liposome diameter of 100 nm was chosen in order to maximize passive tumor targeting due to enhanced permeability and retention effect (see pg. 391).  Kim et al. teach typical optical luminescence, PET and MRI image to CT26 tumor-bearing mouse at 4 h p.i. (see Fig. 5).  This reads on a method of diagnosing cancer in a subject comprising administering an effective amount of liposome contrast agent.

	Pradhan et al. teach targeted temperature sensitive magnetic liposomes for thermos-chemotherapy (see title).  Pradhan et al. teach that the fundamental requirement for receptor mediated uptake into tumor cells in vivo is that the formulation extravagates from the blood circulation into the tumor tissue.  Hence, we follow the approaches pursued by many other researchers and rely on shielded liposomal formulations that have been described to be long circulating and extravagate based on the EPR effect (see pg.109).  Pradhan et al. teach the sizes and polydispersies of different liposome compositions (see table 1).  Pradhan et al. disclose liposomes consisting of DPPC:Chol:DSPE-PEG and DPPC:Chol:DSPE-PEG:DSPE-PEG-Fol exhibit a hydrodynamic diameter of about 140 nm.  DPPC:Chol:DSPE-PEG:DSPE-PEG-Fol was chosen as the preferred temperature sensitive liposome formulation.  Pradhan et al. teach DSC thermograms (see Fig. 3).  Pradhan et al. teach that except for the DPPC only composition, the stability of the formulations at 37oC and calcein release at 43oC were similar in 50% FBS (mimicking in vivo conditions) and in PBS (see pg. 117).  Pradhan et al. teach that folate receptor targeting resulted in an overall gain in therapeutic index, which was due to the shifting of drug distribution from the extracellular to the intracellular compartment (see pg. 119).  Pradhan et al. teach disclose DSPE-PEG2000-folate (see pg. 112). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the liposome contrast agent disclosed by Kim et al. (contrast agent consisting of a compound of formula 1 and a lipid containing DPPC, DPPG, cholesterol, DSPE-PEG2000, and Gd-DTPA-DPPE in a molar ratio of 8:8:3:1:7) by omitting DPPG and  Gd-DTPA-DPPE as taught by Pradhan et al. because it would advantageously enable temperature transition and increased permeability at elevated temperature for loading and delivery while maintaining a size suitable for exploiting the enhanced permeability and retention effect.  The omission of an element is prima facie obvious if function of the element is not desired.  See ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  In this case, it would have been obvious to remove the Gd-DTPA-DPPE in the liposomal formulations taught by Kim et al. in cases where the MR imaging function is not desired.  In addition, it would have been obvious to omit DPPG in the liposome formulation taught by Kim et al. because Pradhan et al. teach that DPPG is not required for liposome formulations exploiting the EPR effect.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the liposome contrast agent disclosed by Kim et al. by further incorporating DSPE-PEG2000-folate as taught by Pradhan et al. because it would advantageously enable enhanced tumor targeting to cancer cells overexpressing the folate receptor.  The molar ratio of components (a), (b), and (c) or components (a), (b), (c-1), and (c-2) is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill would have arrived at molar ratios of 12:1:7 and 12:1:5:2 in order to arrive at optimal RES evasion and folate receptor targeting. Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05.II.  Regarding the limitation that the contrast agent is used for optical imaging, positron emission tomography (PET) scanning or single photon tomography (SPECT), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the liposomal contrast agent made obvious by Kim et al alone and in combination with Pradhan et al. contains [124I]HIB and is therefore suitable for recited intended use.  A composition and its properties are inseparable.  Kim et al. and Pradhan et al. make obvious a liposome contrast agent containing all the limitations of claim 5.  Therefore, the contrast agent would necessarily reduce the absorption of the compound defined by chemical formula 1 in a reticuloendothelial 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kim et al. (method of diagnosing tumors) by administering an effective amount of the liposomal contrast agent made obvious by Kim et al. and Pradhan et al. because it would advantageously enable in vivo diagnosis of tumor where contrast agent advantageously exhibits temperature transition and increased permeability at elevated temperature.


  Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (ACS Med Chem Lett.; published 4 Feb. 2014; see IDS filed 10 Dec. 2019), in view of Pradhan et al. (J. Control. Release; published 9 Oct. 2009; see attached 892), in further view of Isreal et al. (Appl. Radiat. Isot.; published 2008; see attached 892).

	Kim et al. teach as discussed above.  In addition, Kim et al. teach improved synthesis of no-carrier added p-[124I]iodo-L-phenylalanine and p-[131I]iodo-L-phenylalanine for nuclear medicine applications (see ref. 21).  
	Kim et al. do not further disclose 
    PNG
    media_image2.png
    91
    540
    media_image2.png
    Greyscale
.  
	Pradhan et al. teach as discussed above.
	Isreal et al. teach improved synthesis of no-carrier added p-[124I]iodo-L-phenylalanine and p-[131I]iodo-L-phenylalanine for nuclear medicine applications in malignant gliomas (see title).  Isreal et al. teach single photon emission tomography (SPECT) with [123I]IPA for imaging 131I]IPA was demonstrated to be tumorcidal to glioma cells in vitro and in vivo (see pg. 514, col. 1).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the contrast agent of Kim et al. by further substituting 124I with 131I as taught by Isreal et al. because it would have been expected to advantageously enable SPECT imaging and simultaneous treatment of tumors.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (ACS Med Chem Lett.; published 4 Feb. 2014; see IDS filed 10 Dec. 2019), in view of Pradhan et al. (J. Control. Release; published 9 Oct. 2009; see attached 892), in further view of Hattori et al. (J. Controll. Release; published 2004; see attached 892).
	
	Kim et al. teach as discussed above.
	Kim et al. do not expressly teach a prostate cancer.
	Pradhan et al. teach as discussed above.
	Hattori et al. teach enhanced in vitro DNA transfection efficiency by novel folate linked nanoparticles in human prostate cancer and oral cancer (see title).  Hattori et al. teach novel folate linked cationic nanoparticles (NPs) were developed and evaluated for potential use for gene delivery to human oral cancer (KB cells) and human prostate cancer (LNCaP cells), which abundantly expressed folate binding proteins (see abstract).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the liposome contrast agent of Kim et al. by increasing the absorption of the compound in formula 1 in folate receptor overexpressing prostate cancer by attachment of folate as taught by Hattori et al. because it would advantageously enable high contrast diagnosis of prostate cancer.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618